DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/21 and 01/18/22 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 2-6, 9, 11-15, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothenberg et al. (US Patent 10,580,291 herein after referenced as Rothenberg).

Regarding claim 2 and claim 11 and claim 20, Rothenberg discloses:
A network computer system comprising: a memory resource to store instructions; and one or more processors using the instructions stored in the memory resource to perform operations including: and A non-transitory computer-readable medium that stores instructions, that when executed by one or more processors of a computer system, cause the computer system to perform operations that comprise: and A method for operating a network computer system, the method comprising: (Rothenberg, Fig. 5 shows a server computing device 410 that includes processor and memory comprising instructions and data).
receiving, over one or more networks, data corresponding to a plurality of transport requests from a plurality of user devices, the plurality of transport requests including a first transport request from a user device of a first user; assigning a first provider operating a vehicle to provide a transport service for the first user; receiving user location data from the user device of the first user, the user location data corresponding to a geographic location of the user device (Rothenberg, Column 11, Lines 55 – Column 12, Lines 1-11 discloses a user may download an application for requesting transportation services or rather a vehicle to a client computing device and for example users 422 and 432 may download the application and the client computing device may transmit a request for the application over the network to one or more server computing devices and the user may then use his or her client computing device to access the application and request a vehicle and a user such as user 432 may use client computing device to send a request to one or more server computing devices for a vehicle and the user may identify a pickup location, a destination location, etc. and the pickup location can be defaulted to current location of the user’s computing device).
Rothenberg discloses in one embodiment that a server receives a request for a vehicle from a user and assigns that vehicle to the user based on proximity of the passengers pickup location but fails to explicitly disclose in the same embodiment the limitations of “the user location data corresponding to a geographic location of the user device as determined by a location-aware resource of that user device; receiving provider location data for at least a first provider device of the first provider and for at least a second provider device of a second provider, the second provider being assigned to a transport request of another user; determining that the first user is at least one of (i) moving away from the first provider, or (ii) progressing towards the second provider, wherein the determination is based at least in part on the user location data transmitted by the user device and the provider location data of at least one of the first provider device or the second provider device; and based on the determination, transmitting a notification to the user device of the first user”.
In a different embodiment, Rothenberg discloses:
the user location data corresponding to a geographic location of the user device as determined by a location-aware resource of that user device;(Rothenberg, Column 12, Lines 10-11 discloses the pickup location can be defaulted to current location of the user’s computing device; Rothenberg, Column 14, Lines 10-13 discloses the server may provide the vehicle with information about the current location for instance GPS location of the client computing device; Rothenberg, Column 8, Lines 18-20 discloses the position system may include GPS receiver to determine the device’s latitude, longitude and/or altitude position). 
receiving provider location data for at least a first provider device of the first provider and for at least a second provider device of a second provider, the second provider being assigned to a transport request of another user; (Rothenberg, Column 10, Lines 14-18 discloses vehicles of the fleet may periodically send the server computing devices location information provided by the vehicles respective positioning systems and the one or more server computing devices may track the locations of the vehicles). 
determining that the first user is at least one of (i) moving away from the first provider, or (ii) progressing towards the second provider, wherein the determination is based at least in part on the user location data transmitted by the user device and the provider location data of at least one of the first provider device or the second provider device; and based on the determination, transmitting a notification to the user device of the first user (Rothenberg, Column 2, Lines 57 – 60 discloses identifying that the passenger is moving away from the vehicle and wherein the playing the audible cues includes decreasing volume of the audible cues based on the identification; Rothenberg, Column 18, Lines 1-13 discloses in addition or as an alternative to the audible cues provided by the client computing device, the client computing device may provide the passenger with other forms of feedback for instance haptic feedback may be generated by vibrating the client computing device and as with the audible cues, the intensity and frequency of the vibrations may even be adjusted as the passenger moves the client computing device away from or towards the vehicle and the vibrations may become more intense as the client computing device moves towards the vehicle and less intense as the client computing device is moved away from the vehicle; Rothenberg, Column 13, Lines 13-17 discloses the computing devices may use the additional signals received from the server computing devices to automatically begin providing audible cues to the passenger).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rothenberg to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Rothenberg, Column 18, Liens 41-45) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of an embodiment as taught by Rothenberg) with another known element and comparable device utilizing a known technique (i.e. performing a process of a similar embodiment with additional and/or alternative features and functionalities as taught by Rothenberg) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the embodiment (i.e. as taught by Rothenberg) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 3 and claim 12 and claim 21, Rothenberg discloses:
The network computer system of claim 2 and The non-transitory computer-readable medium of claim 11 and The method of claim 20, wherein transmitting the notification to the user device of the first user includes providing a distance cue that indicates a proximity of the user device to the first provider device (Rothenberg, Column 2, Lines 57 – 60 discloses identifying that the passenger is moving away from the vehicle and wherein the playing the audible cues includes decreasing volume of the audible cues based on the identification; Rothenberg, Column 18, Lines 1-13 discloses in addition or as an alternative to the audible cues provided by the client computing device, the client computing device may provide the passenger with other forms of feedback for instance haptic feedback may be generated by vibrating the client computing device and as with the audible cues, the intensity and frequency of the vibrations may even be adjusted as the passenger moves the client computing device away from or towards the vehicle and the vibrations may become more intense as the client computing device moves towards the vehicle and less intense as the client computing device is moved away from the vehicle; Rothenberg, Column 13, Lines 13-17 discloses the computing devices may use the additional signals received from the server computing devices to automatically begin providing audible cues to the passenger).
Regarding claim 4 and claim 13, Rothenberg discloses:
The network computer system of claim 3 and The non-transitory computer-readable medium of claim 12, wherein providing the distance cue includes providing an audible or a vibrational alert that changes based on the proximity of the user device to the first provider device (Rothenberg, Column 2, Lines 57 – 60 discloses identifying that the passenger is moving away from the vehicle and wherein the playing the audible cues includes decreasing volume of the audible cues based on the identification; Rothenberg, Column 18, Lines 1-13 discloses in addition or as an alternative to the audible cues provided by the client computing device, the client computing device may provide the passenger with other forms of feedback for instance haptic feedback may be generated by vibrating the client computing device and as with the audible cues, the intensity and frequency of the vibrations may even be adjusted as the passenger moves the client computing device away from or towards the vehicle and the vibrations may become more intense as the client computing device moves towards the vehicle and less intense as the client computing device is moved away from the vehicle; Rothenberg, Column 13, Lines 13-17 discloses the computing devices may use the additional signals received from the server computing devices to automatically begin providing audible cues to the passenger).
Regarding claim 5 and claim 14, Rothenberg discloses:
The network computer system of claim 4 and The non-transitory computer-readable medium of claim 13, wherein providing the distance cue includes changing an intensity of the audible or the vibrational alert based on the proximity of the user device to the first provider device (Rothenberg, Column 2, Lines 57 – 60 discloses identifying that the passenger is moving away from the vehicle and wherein the playing the audible cues includes decreasing volume of the audible cues based on the identification; Rothenberg, Column 18, Lines 1-13 discloses in addition or as an alternative to the audible cues provided by the client computing device, the client computing device may provide the passenger with other forms of feedback for instance haptic feedback may be generated by vibrating the client computing device and as with the audible cues, the intensity and frequency of the vibrations may even be adjusted as the passenger moves the client computing device away from or towards the vehicle and the vibrations may become more intense as the client computing device moves towards the vehicle and less intense as the client computing device is moved away from the vehicle; Rothenberg, Column 13, Lines 13-17 discloses the computing devices may use the additional signals received from the server computing devices to automatically begin providing audible cues to the passenger).
Regarding claim 6 and claim 15, Rothenberg discloses:
The network computer system of claim 4 and The non-transitory computer-readable medium of claim 13, wherein providing the distance cue includes changing a frequency of the audible or the vibrational alert based on the proximity of the user device to the first provider device (Rothenberg, Column 2, Lines 57 – 60 discloses identifying that the passenger is moving away from the vehicle and wherein the playing the audible cues includes decreasing volume of the audible cues based on the identification; Rothenberg, Column 18, Lines 1-13 discloses in addition or as an alternative to the audible cues provided by the client computing device, the client computing device may provide the passenger with other forms of feedback for instance haptic feedback may be generated by vibrating the client computing device and as with the audible cues, the intensity and frequency of the vibrations may even be adjusted as the passenger moves the client computing device away from or towards the vehicle and the vibrations may become more intense as the client computing device moves towards the vehicle and less intense as the client computing device is moved away from the vehicle; Rothenberg, Column 13, Lines 13-17 discloses the computing devices may use the additional signals received from the server computing devices to automatically begin providing audible cues to the passenger).
Regarding claim 9 and claim 18, Rothenberg discloses:
The network computer system of claim 2 and The non-transitory computer-readable medium of claim 11, wherein the operations further comprise: transmitting a second notification to the first provider device, the second notification identifying the first user that is assigned to the first provider (Rothenberg, Column 12, Lines 27-33 discloses the server computing device may send dispatch instructions to the vehicle that identify a pickup location, destination location as well as authentication information for authenticating the client computing device of the user).  

Claim(s) 7-8, 10, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothenberg et al. (US Patent 10,580,291 herein after referenced as Rothenberg) in view of Chadwick et al. (US Patent Publication 2015/0081362 herein after referenced as Chadwick).  




Regarding claim 7 and claim 16, Rothenberg discloses:
The network computer system of claim 2 (see claim 2) and The non-transitory computer-readable medium of claim 11 (see claim 11).  Rothenberg discloses assigning a vehicle to the user but fails to explicitly disclose that said vehicle information is transmitted and displayed at the user device and therefore fails to disclose “wherein the notification transmitted to the user device of the first user causes the user device to display information about the vehicle of the first provider.” 
In a related field of endeavor, Chadwick discloses:
wherein the notification transmitted to the user device of the first user causes the user device to display information about the vehicle of the first provider (Chadwick, [0018] discloses the information regarding the registered taxi cabs collected and determined by the server may be provided to the user device and displayed to allow the user to confirm the user’s choice of taxi).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rothenberg to incorporate the teachings of Chadwick for the purpose of providing the system with a means to allow the user to select which vehicle to employ (Chadwick, [0018]).  
Regarding claim 8 and claim 17, Rothenberg discloses:
The network computer system of claim 2 (see claim 2) and The non-transitory computer-readable medium of claim 11 (see claim 11).  Rothenberg discloses assigning a vehicle to the user but fails to explicitly disclose that another notification is sent to a different vehicle and therefore fails to disclose “wherein the operations further comprise: transmitting a second notification to the second provider device, the second notification indicating that the first user is not assigned to the second provider.” 
In a related field of endeavor, Chadwick discloses:
wherein the operations further comprise: transmitting a second notification to the second provider device, the second notification indicating that the first user is not assigned to the second provider (Chadwick, [0036] discloses if the difference between the estimated time of arrival and the requested pick up time is greater than a given lateness threshold, the server may reschedule another taxi altogether).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rothenberg to incorporate the teachings of Chadwick for the purpose of providing the system with a means to reschedule another vehicle when the user is running late (Chadwick, [0036]).  
Regarding claim 10 and claim 19, Rothenberg discloses:
The network computer system of claim 2 (see claim 2) and The non-transitory computer-readable medium of claim 11 (see claim 11).  Rothenberg discloses assigning a vehicle to the user but fails to explicitly disclose that said vehicle information is transmitted and displayed at the user device and therefore fails to disclose “wherein the operations further comprise: wherein transmitting the notification to the user of the first device includes providing information that facilitates identification of the vehicle of the first provider.” 
In a related field of endeavor, Chadwick discloses:
wherein the operations further comprise: wherein transmitting the notification to the user of the first device includes providing information that facilitates identification of the vehicle of the first provider (Chadwick, [0018] discloses the information regarding the registered taxi cabs collected and determined by the server may be provided to the user device and displayed to allow the user to confirm the user’s choice of taxi).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rothenberg to incorporate the teachings of Chadwick for the purpose of providing the system with a means to allow the user to select which vehicle to employ (Chadwick, [0018]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645